NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted February 9, 2011
                                 Decided February 17, 2011

                                           Before

                            JOHN L. COFFEY, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 10‐3163

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Southern District of Illinois.

       v.                                       No. 09‐CR‐30166‐001‐MJR

SELENA M. BRADFORD,                             Michael J. Reagan,
     Defendant‐Appellant.                       Judge.

                                         O R D E R

         Selena Bradford pleaded guilty to conspiracy to commit mail and bank fraud, use of
a fictitious name and address in furtherance of mail fraud, aggravated identity theft, access
device fraud, and misuse of a social security number.  See 18 U.S.C. §§ 1349, 1341, 1344,
1342, 1028A(a)(1), 1029(a)(2); 42 U.S.C. § 408(a)(7)(B).  The court sentenced her within the
guidelines range to a total of 132 months’ imprisonment and ordered restitution of
$122,943.72.  Bradford filed a notice of appeal, but her appointed lawyer seeks to withdraw
because she cannot identify a nonfrivolous ground for appeal.  See Anders v. California, 386
U.S. 738 (1967).  Bradford has not accepted our invitation to respond to counsel’s motion. 
See CIR. R. 51(b).  We confine our review to the potential issues identified in counsel’s
facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  
No. 10‐3163                                                                              Page 2

        Bradford does not want her guilty pleas vacated, so counsel properly omits any
discussion of the adequacy of the plea colloquy or the voluntariness of the pleas.  See United
States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).

        Counsel first considers whether Bradford could challenge the district court’s
calculation of the guidelines range, but concludes that any such challenge would be
frivolous.  The court grouped the counts relating to mail fraud, use of a fictitious name and
address, access device fraud, and misuse of a social security number because the offense
level for each of these counts is determined largely by the total harm or loss, see U.S.S.G. §
3D1.2(d); United States v. Wilson, 98 F.3d 281, 282 (7th Cir. 1996), and calculated a total
offense level of 28.  Based on this offense level and Bradford’s criminal history category of II
(based on her prior conviction for grand theft, see U.S.S.G. § 4A1.1(b)), the court calculated a
guidelines range of 87 to 108 months’ imprisonment.  Noting that aggravated identity theft
carries a two‐year imprisonment term, 18 U.S.C. § 1028A(a)(1), and that § 1028A(b)(2)
mandates a two‐year sentence to run consecutively to the sentence for the other offenses, the
court properly assessed Bradford’s guidelines range as 111 to 132 months.

        Counsel next considers whether Bradford could challenge the reasonableness of her
sentence, but correctly rejects pressing such a challenge.  The total term of 132 months’
imprisonment is within the properly calculated guidelines range, and counsel cannot
identify any basis to challenge the presumption of reasonableness applicable to a within‐
range sentence.  See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Pape, 601
F.3d 743, 746 (7th Cir. 2010).  In deciding to impose a sentence at the top of the range, the
district court evaluated the sentencing factors in 18 U.S.C. § 3553(a) as well as the arguments
offered in mitigation by Bradford, including her difficult upbringing, her drug abuse, her
mental health problems, and her history of physical and emotional abuse.  The court
focused on the seriousness of the offenses, noting that the mitigating factors were
outweighed by the large number of victims.  The judge characterized this as the most
serious identity theft case he had ever seen, and described Bradford as an “unmitigated
thief” who stole for greed.  He also noted that Bradford’s criminal history, including a
conviction for grand theft of an automobile, reflected a risk of recidivism.  

        Finally, counsel considers whether Bradford could challenge the district court’s order
for restitution, but properly concludes that such a challenge would be frivolous.  The
restitution amount was correctly based on the undisputed amount of actual loss she caused. 
See United States v. Dokich, 614 F.3d 314, 318‐19 (7th Cir. 2010).  In her plea agreement,
Bradford explicitly waived any argument that the property she forfeited to the United States
should offset the restitution amount.  Moreover, even if it were not waived, such an
argument would be frivolous because forfeiture serves a different purpose than restitution
No. 10‐3163                                                                               Page 3

and need not offset a restitution award.  See United States v. Venturella, 585 F.3d 1013, 1019‐
20 (7th Cir. 2009). 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.